SEVENTH AMENDMENT TO CREDIT AGREEMENT


This SEVENTH AMENDMENT TO CREDIT AGREEMENT (the “Seventh Amendment”) dated March
12, 2007, is by and among ePlus inc., a Delaware corporation (“ePlus”), the
Subsidiaries of ePlus signatory hereto (including ePlus, each individually a
“Borrower” and collectively, the “Borrowers”), the Banks signatory hereto (the
“Banks”), and National City Bank, as Administrative Agent for the Banks (the
“Administrative Agent”).


BACKGROUND


A.  Pursuant to that certain Credit Agreement dated September 23, 2005, by and
among the Borrowers, the Banks, and the Administrative Agent, as amended by a
First Amendment to Credit Agreement, dated July 11, 2006, a Second Amendment
dated July 28, 2006, a Third Amendment dated August 30, 2006, a Fourth Amendment
dated September 27, 2006, a Fifth Amendment dated November 15, 2006 and a Sixth
Amendment dated January 11, 2007 (as the same may be modified and amended from
time to time, including by this Seventh Amendment, the “Credit Agreement”), the
Banks agreed, inter alia, to extend to the Borrowers a revolving credit facility
in the maximum aggregate principal amount of $35,000,000.


B.  The Borrowers did not deliver the following documents as required by Section
5.1 of the Credit Agreement: (a) their annual audited financial statements prior
to May 31, 2006; (b) their “Projections” for 2007 prior to June 30, 2006; and
(c) Financial Statements (Quarterly), for the periods ending June 30, 2006 and
September 30, 2006 (collectively, the “Waived Delivery Event”), which events
were waived through March 15, 2007, pursuant to the Sixth Amendment, and have
advised the Banks that they will be unable to deliver such items in the
timeframe set forth in the Sixth Amendment.


C.  The Borrowers have requested an extension of the delivery date requirements
for the Waived Delivery Event, to which the Banks are willing to agree, on the
terms and subject to the conditions set forth herein.


NOW, THEREFORE, in consideration of the foregoing premises and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound hereby, the parties hereto agree
as follows:


1.  Definitions.


(a)  General Rule. Except as expressly set forth herein, all capitalized terms
used and not defined herein shall have the respective meanings ascribed thereto
in the Credit Agreement.


(b)  Additional Definition. The following additional definition shall be added
to Article 1 of the Credit Agreement to read in its entirety as follows:


“Seventh Amendment” means the Seventh Amendment to this Agreement dated March
12, 2007.


2.  Representations and Warranties. Each Borrower hereby represents and warrants
to the Administrative Agent and each Bank that, except as to the Waived Delivery
Event, as to such Borrower:


(a)  Representations. each of the representations and warranties of such
Borrower contained in the Credit Agreement and/or the other Loan Documents are
true, accurate and
correct in all material respects on and as of the date hereof as if made on and
as of the date hereof, except to the extent such representation or warranty was
made as of a specific date;

                (b)  Power and Authority. (i) such Borrower has the power and
authority under the laws of its jurisdiction of organization and under its
organizational documents to enter into and perform this Seventh Amendment and
any other documents which the Banks require such Borrower to deliver hereunder
(this Seventh Amendment and any such additional documents delivered in
connection with the Seventh Amendment are herein referred to as the “Amendment
Documents”); (ii) such Borrower is in good standing in its jurisdiction of
organization and each additional jurisdiction in which it is required to be so
qualified; and (iii) all actions, corporate or otherwise, necessary or
appropriate for the due execution and full performance by the Borrower of the
Seventh Amendment have been adopted and taken and, upon their execution, the
Credit Agreement, as amended by this Seventh Amendment will constitute the valid
and binding obligations of the Borrower enforceable in accordance with their
respective terms;


(c)  No Violations of Law or Agreements. the making and performance of the
Seventh Amendment will not violate any provisions of any law or regulation,
federal, state, local, or foreign, or the organizational documents of such
Borrower, or result in any breach or violation of, or constitute a default or
require the obtaining of any consent under, any agreement or instrument by which
such Borrower or its property may be bound;


(d)  No Default. except as is waived hereby, no Default or Event of Default has
occurred and is continuing; and


(e)  No Material Adverse Effect. No Material Adverse Effect has occurred since
September 23, 2005.


3.  Conditions to Effectiveness of Amendment. This Seventh Amendment shall be
effective upon the Administrative Agent’s receipt of the following, each in form
and substance reasonably satisfactory to the Banks:


(a)  Seventh Amendment. this Seventh Amendment, duly executed by the Borrowers
and the Banks;


(b)  Consent and Waivers. copies of any consents or waivers necessary in order
for the Borrowers to comply with or perform any of its covenants, agreements or
obligations contained in any agreement, which are required as a result of the
Borrowers’ execution of this Seventh Amendment, if any;
(c)  Other Documents and Actions. such additional agreements, instruments,
documents, writings and actions as the Banks may reasonably request.


4.  Limited Consent; Ratification. Subject to the terms and conditions of this
Seventh Amendment, the Banks and Administrative Agent hereby consent to an
extension of the delivery date for each of the deliveries described in the
definition of the Waived Delivery Event, to a date not later than June 30, 2007.
Except as stated in the preceding sentence, the execution, delivery and
performance of this Seventh Amendment shall not operate as a waiver of any
right, power or remedy of the Administrative Agent or the Banks under the Credit
Agreement or any Loan Document, or constitute a waiver of any provision thereof.
Except as expressly modified hereby, all terms, conditions and provisions of the
Credit Agreement and the other Loan Documents shall remain in full force and
effect and are hereby ratified and confirmed by any Borrower. Nothing contained
herein constitutes an


agreement or obligation by the Administrative Agent or any Bank to grant any
further amendments to any of the Loan Documents.

          5.  Acknowledgments. To induce the Banks to enter into this Seventh
Amendment, each Borrower acknowledges, agrees, warrants, and represents that:


(a)  Acknowledgment of Obligations; Collateral; Waiver of Claims. (i) the Loan
Documents are valid and enforceable against, and all of the terms and conditions
of the Loan Documents are binding on, the Borrowers; (ii) the liens and security
interests granted to the Administrative Agent by the Borrowers pursuant to the
Loan Documents are valid, legal and binding, properly recorded or filed and
first priority perfected liens and security interests; and (iii) the Borrowers
hereby waive any and all defenses, set-offs and counterclaims which they,
whether jointly or severally, may have or claim to have against the
Administrative Agent or any Bank as of the date hereof.


(b)  No Waiver of Existing Defaults. Other than the Delivery Event, no Default
or Event of Default exists immediately before or immediately after giving effect
to this Seventh Amendment. Nothing in this Seventh Amendment nor any
communication between the Administrative Agent, any Bank, any Borrower or any of
their respective officers, agents, employees or representatives shall be deemed
to constitute a waiver of (i) any Default or Event of Default arising as a
result of the foregoing representation proving to be false or incorrect in any
material respect; or (ii) any rights or remedies which the Administrative Agent
or any Bank has against any Borrower under the Credit Agreement or any other
Loan Document and/or applicable law, with respect to any such Default or Event
of Default arising as a result of the foregoing representation proving to be
false or incorrect in any material respect.


6.  Binding Effect. This Seventh Amendment shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns.


7.  Governing Law. This Seventh Amendment and all rights and obligations of the
parties hereunder shall be governed by and be construed and enforced in
accordance with the laws of the Commonwealth of Pennsylvania without regard to
Pennsylvania or federal principles of conflict of laws.


8.  Headings. The headings of the sections of this Seventh Amendment are
inserted for convenience only and shall not be deemed to constitute a part of
this Seventh Amendment.


9.  Counterparts. This Seventh Amendment may be executed in any number of
counterparts with the same affect as if all of the signatures on such
counterparts appeared on one document and each counterpart shall be deemed an
original.

            IN WITNESS WHEREOF, the Borrowers have caused this Seventh Amendment
to Credit Agreement to be executed under seal by their duly authorized officers,
all as of the day and year first written above.
 
ePLUS inc.
 
By: /s/ Kleyton L. Parkhurst
Name: Kleyton L. Parkhurst
Title: Senior Vice President
 
ePLUS Group, inc.
 
By: /s/ Kleyton L. Parkhurst
Name: Kleyton L. Parkhurst
Title: Senior Vice President
 
ePLUS Government, inc.
 
By: /s/ Kleyton L. Parkhurst
Name: Kleyton L. Parkhurst
Title: Senior Vice President
 
ePLUS Capital, inc.
 
By: /s/ Kleyton L. Parkhurst
Name: Kleyton L. Parkhurst
Title: President

IN WITNESS WHEREOF, the Administrative Agent and the Banks have caused this
Seventh Amendment to Credit Agreement to be executed under seal by their duly
authorized officers, all as of the day and year first written above.


NATIONAL CITY BANK
 
By: /s/ Michael J. Labrum
Name: Michael J. Labrum
Title: Senior Vice President

 
BRANCH BANKING AND TRUST COMPANY OF VIRGINIA
 
By: /s/ Ronald P. Gudbrandsen
Name: Ron Gudbrandsen
Title: Senior Vice President

